Citation Nr: 1705636	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for coronary artery disease (CAD) prior to July 13, 2016, and in excess of a 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to December 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in May 2012.  The RO issued a statement of the case (SOC) in October 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in October 2012.      

The Board is aware that the Veteran filed a timely notice of disagreement to the August 2016 rating decision in which the RO awarded service connection for peripheral neuropathy of the right lower extremity.  The Veteran disagrees with the 20 percent rating assigned.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Prior to July 13, 2016, the Veteran's service-connected CAD required continuous medication.  However, the evidence does not show a workload of less than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram or x-ray.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less.

2.  From July 13, 2016, forward, the evidence shows an ejection fraction of 60 percent, but no less, and evidence of a workload of 3-5 METs, but no less, resulting in dyspnea and fatigue.  

CONCLUSION OF LAW

The criteria for entitlement to an initial rating for CAD in excess of 10 percent from December 10, 2010, and in excess of 60 percent from July 13, 2016, forward, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

This appeal deals with the initial ratings assigned following the grant of service connection.  Further VCAA notice is not required with regard to the downstream issue in this appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2016).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and a VA examination report and opinions from July 2016.  The reports contain all needed reports.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II.  Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

B.  Rating Criteria

The Veteran's service-connected coronary artery disease has been rated under Diagnostic Code 7005, with a 10 percent rating in effect from December 10, 2010, and a 60 percent rating in effect beginning July 13, 2016.

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  One MET [metabolic equivalent] is the energy cost of standing quietly at rest.  See 38 C.F.R. § 4.104.

A 30 percent rating is assigned when a workload of between five and seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A maximum 100 percent rating is assigned when a veteran experiences chronic congestive heart failure, or; work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

C.  Factual Background and Analysis

In February 2011, Dr. P. completed an ischemic heart disease disability benefits questionnaire on behalf of the Veteran.  His ejection fraction was denoted as being 60 percent as of June 2010.  There was no evidence of cardiac hypertrophy or dilation.  His METs level was 10.1.  He was taking continuous medication for his heart condition.  He had a history of percutaneous coronary intervention in June 2010, and a history of a myocardial infarction and coronary bypass surgery in 1990.  He did not have a pacemaker, heart transplant, or implanted automatic implantable cardiovascular defibrillator.  He did not have congestive heart failure. 

In July 2016, the Veteran was afforded a VA examination.  He was noted as having a history of a myocardial infarction in the 1990s with angioplasty, and a subsequent stent placed in 2010 and 2012.  He had a bypass of 5 vessels in 2001.  He most recently had an occluded stent that was restented in April 2016.  He was taking continuous medication for his heart condition.  He did not have any arrhythmias or a heart valve condition, infectious heart conditions, or pericardial adhesions.  He had a percutaneous coronary intervention in 1993, 2010, 2012, and 2016.  His heart rate was regular at 68 beats per minutes.  His heart sounds were normal, and there was no jugular venous distention.  His peripheral pulses were normal, and there was no peripheral edema.  His blood pressure was 112/80.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An echocardiogram from April 2016 was referenced, that indicated left ventricular ejection fraction of 60 percent.  Interview METs testing was done, and revealed his METs level was between a 3 and 5, which has been found to be consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4pmh).  The Veteran reported dyspnea and fatigue.  The Veteran's CAD precludes gainful physical employment, but not gainful sedentary employment.  

Records from the Murfreesboro VAMC, Stephens City VAMC, and Washington VAMC were reviewed, and the findings are consistent with findings made during the VA examinations.

Private treatment records dated during the appeal period show a detailed history of the Veteran's coronary artery disease that is consistent with the findings on the VA examination reports.  During an August 2016 treatment, he denied any symptoms of chest pain, shortness of breath, palpitations, or syncope.  In March 2013, his ejection fraction was 55 percent.  In April 2016, his ejection fraction was 65 percent.  

Neither the private, nor VA treatment records showed that prior to July 13, 2016, the Veteran's coronary artery disease caused a workload of between five and seven METs.  Treatment records dated since July 13, 2016, do no show chronic congestive heart failure, a workload of three Mets or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Upon careful review of the evidence outlined above, the Board finds that the Veteran's coronary artery disease does not warrant a disability rating in excess of 10 percent prior to July 13, 2016, or in excess of 60 percent thereafter.  In other words, the preponderance of the evidence is against awarding a higher rating for either timeframe on appeal.  

Prior to July 13, 2016, the Veteran's service-connected CAD required continuous medication.  He had a METs level of record higher than 10.  There is no evidence to show that a higher rating is warranted because a workload of less than seven METs was not shown to result in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less before July 13, 2016.  Thus, a rating in excess of 10 percent, prior to July 13, 2016, for his coronary artery disease is not warranted.

Beginning July 13, 2016, a rating in excess of 60 percent is also not warranted.  Testing from April 2016 revealed left ventricular ejection fraction at 60 percent.  Testing from July 2016 revealed a METs level between a 3 and 5, which is consistent with activities such as light yard work (weeding, mowing the lawn (power mower), and brisk walking (4 mph), with evidence of dyspnea and fatigue.  There has been no evidence of congestive heart failure, METs less than 3, that results in angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  As such, a disability rating in excess of 60 percent from July 13, 2016, is not warranted.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with his heart disability.  The Veteran's history and reports of symptoms have been considered, including those presented in the medical evidence discussed above, and have been contemplated by the disability ratings assigned.  Moreover, the Board finds that the competent medical evidence, including his VA examinations, are detailed and specific to the rating criteria related to CAD.  In other words, this clinical evidence is the most probative evidence relating to the severity of his CAD symptoms during the appellate periods at question.  Although the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence provided by medical professionals regarding the specialized evaluation of his functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected CAD, and there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7005; Gilbert, 1 Vet. App. at 49.  After careful consideration, the Board also finds that no other diagnostic codes would be appropriate to evaluate the Veteran's CAD.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589. 

D.  Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects the Veteran retired from full time employment in 2007.  There is no evidence in the record that he retired as a result of his heart condition.  The VA examiners have consistently found that the Veteran's CAD did not render him unemployable, and merely limited him to sedentary work such as that which he was doing prior to his retirement.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected CAD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the criteria contemplate the Veteran's use of medication to treat symptoms, which include dyspnea and fatigue. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Entitlement to an initial rating for CAD in excess of 10 percent prior to July 13, 2016, and in excess of 60 percent thereafter is denied.  


______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


